Name: Commission Regulation (EEC) No 3251/83 of 17 November 1983 re-establishing the levying of customs duties on products falling within subheading 44.25 ex B, excluding tools, tool bodies and tool handles, originating in Brazil, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3377/82 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 11 . 83 Official Journal of the European Communities No L 321 /21 COMMISSION REGULATION (EEC) No 3251/83 of 17 November 1983 re-establishing the levying of customs duties on products falling within sub ­ heading 44.25 ex B, excluding tools, tool bodies and tool handles, originating in Brazil, to which the preferential tariff arrangements set out in Council Regula ­ tion (EEC) No 3377/82 apply Whereas it is appropriate to re-establish the levying of customs duties in respect of the products in question against Brazil , HAS ADOPTED THIS REGULATION : Article 1 As from 21 November 1983, the levying of customs duties, suspended pursuant to Council Regulation (EEC) No 3377/82, shall be re-established on imports into the Community of the following products origi ­ nating in Brazil : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3377/82 of 8 December 1982 applying generalized tariff preferences for 1983 in respect of certain indus ­ trial products originating in developing countries ('), and in particular Article 12 thereof, Whereas, pursuant to Articles 1 and 9 of that Regula ­ tion, suspension of customs duties shall be accorded to each of the countries or territories listed in Annex C, other than those listed in column 4 of Annex A, within the framework of the preferential tariff ceiling fixed in column 9 of Annex A ; whereas, as provided for in Article 10 of that Regulation, as soon as the individual ceilings in question are reached at Commu ­ nity level , the levying of customs duties on imports of the products in question originating in each of the countries and territories concerned may at any time be re-established ; Whereas, in the case of products falling within sub ­ heading 44.25 ex B, excluding tools, tool bodies and tool handles, the individual ceiling was fixed at 497 300 ECU ; whereas, on 15 November 1983, imports of these products into the Community, origi ­ nating in Brazil , reached that ceiling after being charged thereagainst ; CCT heading No Description 44.25 (NIMEXE code 44.25-99) Wooden tools, tool bodies, tool handles, broom and brush bodies and handles ; boot and shoe lasts and trees, of wood : ex B. Other, excluding tools, tool bodies and tool handles Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 17 November 1983 . For the Commission Karl-Heinz NARJES Member of the Commission (') OJ No L 363, 23 . 12. 1982, p. 1 .